  Case: 1:18-cv-04240 Document #: 37-1 Filed: 10/18/18 Page 1 of 1 PageID #:264




                     THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


JANE DOE,

                                Plaintiff,

     v.                                           No. 18 CV 4240

SCHOOL OF THE ART INSTITUTE OF                    The Honorable Andrea R. Wood
CHICAGO, JOHN PHILLIPS, LISA
WAINWRIGHT, AMANDA DASILVA,
MICHAEL NICOLAI, and BETH
WRIGHT,

                           Defendants.



                                EXHIBIT 1
                                             to

                     JOHN PHILLIPS’S RESPONSE TO
             PLAINTIFF’S MOTION TO PROCEED ANONYMOUSLY

                                FILED UNDER SEAL




Mason N. Floyd (6282874)
Timothy R. Herman (6301721)
Maureen J. Moody (6327343)
CLARK HILL PLC
130 East Randolph Street
Suite 3900
Chicago, Illinois 60601
Telephone (312) 985-5900
E-mail: MFloyd@ClarkHill.com
E-mail: THerman@ClarkHill.com
E-mail: MMoody@ClarkHill.com
